Citation Nr: 0617347	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for 
infertility associated with intracranial tumor with residual 
headaches, currently rated as 0 percent disabling.

2.  Entitlement to additional special monthly compensation 
based on infertility.


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to May 1997.

The case came before the Board of Veterans' Appeals (Board) 
on appeal by the appellant from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.  The veteran is not shown to have atrophy or absence of 
both testes, or a deformity of the penis with loss of 
erectile power.

2.  The veteran is receiving special monthly compensation for 
infertility based on the loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k).  The veteran does not meet the 
criteria for the assignment of additional special monthly 
compensation under 38 U.S.C.A. § 1114(l) through (s).   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 3.159, 
3.321, 4.1-4.14, 4.115b, Diagnostic Codes 7522, 7523 (2005).

2.  The veteran does not meet the criteria for the assignment 
of additional special monthly compensation, other than that 
based on the loss of use of a creative organ.  38 U.S.C.A. § 
1114(k), (l) through (s) (West 2002); 38 C.F.R. § 3.350 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in January 2004, and via a 
January 2004 letter, the RO gave notice of what evidence the 
appellant needed to submit and what the VA would try to 
obtain.  Furthermore, adequate opportunities to submit 
evidence and request assistance have been provided.  Service 
medical records and all identified and authorized evidence 
relevant to this case have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes the initial AOJ decision was made in April 
2004, after the enactment of the VCAA.  In this respect, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether proper pre-AOJ 
initial adjudication notice was given, and if the lack 
thereof constituted harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2005).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
present issue other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Increased Initial Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in an April 2004 rating decision, the 
veteran was granted service connection and a 0 percent rating 
for infertility associated with intracranial tumor with 
residual headaches, effective January 2003, under Diagnostic 
Code 7599-7522.

Diagnostic Code 7522 assigns a 20 percent rating for 
deformity of the penis with loss of erectile power.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  This is a 
conjunctive set of criteria.  Both elements must be present 
to warrant compensation at the sole authorized level.  Where 
the criteria for a compensable rating under a diagnostic code 
are not met, a zero percent rating is awarded.  38 C.F.R. § 
4.31 (2005).  This two- criterion code is not one of the code 
sections with numerous criteria of which not all would be 
expected to exist in a single individual at any one time.  
See 38 C.F.R. § 4.21 (2005).  

In the alternative, the Board will also evaluate the 
veteran's disability under Diagnostic Code 7523, which allows 
for the award of a 20 percent rating for complete atrophy of 
both testis.  38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2005).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted). 

In this case, the evidence does not show that the veteran has 
both penis deformity, and loss of erectile power, and thus, 
and increased rating in excess of 0 percent is not warranted 
under Diagnostic Code 7522.  Similarly, the evidence does not 
show that the veteran has complete atrophy of both testis, 
and thus, an increased rating in excess of 0 percent is not 
warranted under Diagnostic Code 7523.

Specifically, the evidence of record includes copious private 
treatment records, including but not limited from Dr. 
Fahlbusch, Dr. Ganslandt, and Dr. Schuler dated from 1999 to 
2003.  These records describe the treatment the veteran has 
received over time for his disability of the genitourinary 
system, but fail to show that the veteran has atrophy or 
absence of both testes, or a deformity of the penis with loss 
of erectile power.

An April 2000 report from Dr. Fahlbusch shows the veteran was 
diagnosed with macroprolactinoma.  A January 2002 statement 
from Dr. Ganslandt shows the veteran was seen for 
prolactinoma.  He had hyperprolactinoma with prolactin levels 
more than 50 times above normal, and hypogonadism.  The 
veteran had surgery in February 2000 and a subsequent 
Magnetic Resonance Imaging (MRI) study revealed no residual 
tumor.

A January 2003 private general examination showed no history 
of renal disease, and normal urination.  No testicular or 
penile abnormalities were noted.  And lastly, a January 2003 
report from Dr. Schuler shows the veteran had been married 
and trying to have a child for 10 years without success, as 
well as that he had sexual intercourse about twice a month, 
including during optimal times for conception.  The veteran's 
libido appeared to have slightly improved after the surgery 
in 2000, and he had no problems with erection and 
ejaculation.  However, a prior urological exam had revealed 
no sperm present, per a June 2000 spermiogram.  There was no 
evidence of orchitis, adnexitis, sliding testicles, wandering 
testicles, undescended testis, accidents or injuries, chronic 
disease, allergies or nicotine abuse.

Upon a review of the evidence, it is clear that the veteran 
does not have atrophy or absence of both testes, or a 
deformity of the penis with loss of erectile power, and thus, 
an increased rating under Diagnostic Code 7522 or 7523 is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected genitourinary 
disability alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration of an extra-
schedular evaluation is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Special Monthly Compensation

The veteran also contends that he is entitled to additional 
special monthly compensation (SMC) based on infertility.  In 
this case, the April 2004 rating decision awarded the veteran 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k), and 38 C.F.R. § 3.350(a) on account 
of the loss of use of a creative organ, effective from 
January 2003, which was the date the private treatment 
records confirmed azoospermia due to the service-connected 
condition since the claim was received within one year of 
that date.

In this respect, SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in the VA's rating schedule. 
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.  

Upon a review of the evidence, the evidence simply does not 
show that the veteran meets the criteria for the assignment 
of additional special monthly compensation under 38 U.S.C.A. 
§ 1114(l) through (s).  These provisions authorize rates of 
SMC based on disabilities and limitations other than the 
service-connected infertility at issue in this case, and the 
veteran has not contended that he has any of these additional 
disabilites or limitations.  As the veteran does not meet the 
criteria for the assignment of additional special monthly 
compensation, other than based on the loss of use of a 
creative organ, the claim must be denied.  38 U.S.C.A. § 
1114(k), (l) through (s) (West 2002); 38 C.F.R. § 3.350 
(2005).


ORDER

Entitlement to additional special monthly compensation based 
on infertility is denied.

Entitlement to a compensable initial rating for infertility 
associated with intracranial tumor with residual headaches is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


